Title: To Thomas Jefferson from Richard Claiborne, 22 August 1802
From: Claiborne, Richard
To: Jefferson, Thomas


          
            Sir
            Washington City, 22. Augt. 1802
          
          The success of my experiments has been such as to induce me to publish my invention, as you will see in the newspapers. I conceive that I have made a considerable improvement as to the Flaps in simplifying them, and in increasing their effect by accelerating the power applied. I have besides, invented a method of working the setting poles, to be operated in conjunction with the paddles, or separately as occasion may require. These remain however to be tried, but I have no doubt of their success; and I expect they will be proved shortly. Thus then I may venture to hope for a complete system of inland navigation, as far as my humble abilities can go. I am endeavoring to get a steam engine brought forward, where the great advantage lies. My knowledge of your favorable disposition towards the arts I trust will be an apology for my intruding this information on you.
          Now, Sir, permit me once more, to submit my application to you for some situation of public service, when ever an occasion may offer. My present circumstances require it—yet I would by no means excite your benevolence, but in compatibility with the public interest. Nor would I be intrusive in frequent repetitions—only that I feel it my duty to revive the intimation amidst your various concerns. Delicacy would forbid my pointing at any particular situation, except that the one my mind leads me to, might not strike your attention. It is the “Commissioner of Loans” for the state of Virginia, whenever that office may become vacant, and it should be kept up.
          The present Commissioner told me, last winter, that he expected it would be the last dividend he should make—and Mr. Giles informed me that the office would, in more than probability, be continued under a new arrangement that the suceeding Congress might adopt. But, Sir, as this is a remote subject, I will rest on any intermediate appointment that may offer. I left Mr. Beckley’s department the 1st. of July last, to give way to a previous promise he had made, but I have no doubt of his approbation and sanction.
          I am, Sir, With the highest personal and political respect—Your most obedient, and most humble servant—
          
            R Claiborne
          
        